t c no united_states tax_court koramba farmers graziers no dean phillips tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos filed date partnerships subject_to u s income reporting made soil_and_water_conservation_expenditures in connection with their farming operations in new south wales australia during the years in issue under sec_175 i r c r allowed the deduction of such expenditures made by one of the partnerships during calendar_year but applying sec_175 i r c denied deductions by both partnerships of such expenditures made after date the tax_reform_act_of_1986 publaw_99_514 100_stat_2221 added sec_175 to the 1cases of the following petitioners are consolidated herewith koramba farmers graziers no dean phillips tax_matters_partner docket no koramba farmers graziers no dean phillips tax_matters_partner docket no and koramba farmers graziers no dean phillips tax_matters_partner docket no internal_revenue_code effective for amounts paid_or_incurred after date in taxable years ending after that date held sec_175 and ii i r c limits the deduction of soil_and_water_conservation_expenditures to those that are consistent with a soil conservation plan approved by the soil conservation service scs of the department of agriculture or a soil conservation plan of a state_agency which agency is comparable to the scs the area where the land to which the plan relates must be located within the united_states and not in a foreign_country john r wilson robert s rich and patrick a jackman for petitioners frederick j lockhart jr for respondent opinion nims judge respondent issued a notice of final_partnership_administrative_adjustment fpaa to each of the two subject partnerships disallowing in each instance soil and water conservation expenditure deductions under sec_175 as follows partnership koramba farmers graziers no koramba no koramba farmers graziers no koramba no taxable_year ending date date date date amount of deduction disallowed dollar_figure big_number big_number big_number all section references unless otherwise specified are to sections of the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure by order these cases were consolidated for trial briefing and opinion they were submitted fully stipulated the sole issue for our consideration is whether the koramba partnerships' soil_and_water_conservation_expenditures conservation expenditures incurred after date with respect to land located outside the united_states can qualify for deductibility under sec_175 background koramba no was organized as a general_partnership under the laws of australia at the time each of the koramba no petitions was filed the partnership had its principal_place_of_business at koramba boomi new south wales australia koramba no was organized as a general_partnership under the laws of australia at the time each of the koramba no petitions was filed the partnership had its principal_place_of_business at koramba boomi new south wales australia at all relevant times dean phillips phillips has been the tax_matters_partner of koramba no and koramba no partnerships phillips' address at the time the petitions were filed was no s rainbow boulevard las vegas nevada prior to william michael owen and penelope ann owen the owens of new south wales australia were the owners of a farm named koramba located in new south wales the koramba farmland was used for grazing sheep and cattle and for farming dry-land wheat and sorghum the owens who were looking for a financial partner to develop their farm were introduced to phillips who was interested in acquiring additional rural properties in australia in phillips and heetco inc heetco a u s_corporation in which phillips is a shareholder acquired a 50-percent interest in the koramba farm from the owens phillips heetco and the owens thereupon formed koramba no to develop the farmland the koramba farmland is located in a floodplain along the macintyre and barwon rivers in northern new south wales the koramba partners decided to use the nearby water resources to develop a portion of the farmland to grow cotton which requires ample water supplies in koramba no started the construction of an irrigation system to raise cotton on the land with the subsequent purchase of two adjacent farms in and the scale of the cotton farming operations was expanded leading to the formation of koramba no a second australian general_partnership between phillips and the owens by the partnerships' irrigation system covered big_number acres of farmland by following sound soil and water conservation conservation practices in their cotton farming operations the partnerships minimize the consumption of irrigation water pursuant to authorization from the new south wales authorities the partnerships pump water from the macintyre and barwon rivers and store it in five reservoirs together with excess water captured during flood season from the reservoirs the water is delivered to the cotton fields through a comprehensive system of irrigation pipes and channels the partnerships' cotton fields have been precisely leveled using laser surveying technology to permit proper water application and drainage run off water from the fields is recovered and returned to the reservoirs for future use using computer technology the partnerships continuously measure soil moisture during the growing season allowing precise determination of when and how much irrigation is needed in building their irrigation system the partnerships complied with the standards and procedures for floodplain construction set forth by the new south wales government department of water resources the department of water resources the department of water resources encourages and controls the implementation of sound conservation practices in new south wales and exercises stringent controls over the placement of levees banks water channels and reservoirs to ensure proper floodplain management pursuant to part viii of the new south wales water act the water act the partnerships' conservation expenditures received general approval from the department of water resources as being consistent with the conservation guidelines and plan for the area thus the conservation expenditures incurred by the partnerships were consistent and in accordance with a conservation plan approved by the department of water resources for the floodplain in which the land was located in connection with the filing of forms u s partnership return of income the partnerships elected to deduct conservation expenditures under sec_175 respondent accepted the deductibility of the conservation expenditures incurred through date but has disallowed the deductibility of subsequent conservation expenditures in so doing respondent has taken the position that sec_175 as modified by the tax_reform_act_of_1986 publaw_99_514 100_stat_2221 which added sec_175 no longer applies to conservation expenditures incurred with respect to land located outside the united_states respondent concedes that but for the application of sec_175 all of the partnerships' conservation expenditures would qualify for sec_175 treatment discussion the relevant provisions of sec_175 are as follows sec_175 soil_and_water_conservation_expenditures a in general --a taxpayer engaged_in_the_business_of_farming may treat expenditures which are paid_or_incurred by him during the taxable_year for the purpose of soil or water conservation in respect of land_used_in_farming or for the prevention of erosion of land_used_in_farming as expenses which are not chargeable to capital_account the expenditures so treated shall be allowed as a deduction c definitions --for purposes of subsection a -- additional limitations -- a expenditures must be consistent with soil conservation plan --notwithstanding any other provision of this section subsection a shall not apply to any expenditures unless such expenditures are consistent with-- i the plan if any approved by the soil conservation service of the department of agriculture for the area in which the land is located or ii if there is no plan described in clause i any soil conservation plan of a comparable state_agency until the resolution of the question of the treatment for tax purposes of the expenditures made by farmers to improve their land required a highly fact-intensive inquiry compare eg 20_tc_937 terracing with beltzer v united_states aftr 2d ustc par d neb land leveling in congress added sec_175 to the code which was intended to provide statutory rules under which taxpayers engaged_in_the_business_of_farming could deduct certain expenditures_for the purpose of soil or water conservation in respect of land_used_in_farming or for the prevention of erosion of land_used_in_farming s rept to accompany h_r 83d cong 2d sess until sec_175 remained substantially unchanged from its original enactment in with the exception of several amendments not relevant here before neither sec_175 itself nor its legislative_history nor the related regulations specified the locale in which the improved farmland had to be situated in the irs issued tech adv mem date tam in the first part of which the irs concluded that the partnerships' pre-1987 conservation expenditures could qualify under sec_175 even if paid_or_incurred with respect to foreign land as a consequence respondent has not challenged koramba no 1's conservation expenditures paid_or_incurred in calendar unfortunately from the partnerships' perspective however the irs in the tam also took the position which is respondent's position here that even if a proper sec_175 election had been made by the partnerships postcalendar conservation expenditures in a foreign_country in this instance australia do not qualify under sec_175 by reason of sec_175 as stated previously sec_175 was added by the tax_reform_act_of_1986 publaw_99_514 100_stat_2221 effective for amounts paid_or_incurred after date in taxable years ending after that date consequently since the date taxable_year of koramba no ended after date only the last months of its conservation expenses for that year are subject_to sec_175 with the enactment of sec_175 sec_175 is for the first time arguably site-specific the partnerships challenge site-specificity as to sec_175 the congressional objective in enacting the amendment is cogently articulated in the senate report the committee is concerned that certain federal_income_tax provisions may be affecting prudent farming decisions adversely under present law in particular the committee is concerned that such provisions may have contributed to an increase in acreage under production which in turn may have encouraged the present-day overproduction of agricultural commodities s rept 1986_3_cb_265 thus the focus of the amendment is to discourage overproduction of agricultural commodities by keying the availability of conservation expenditure deductions to amounts incurred that are consistent with a conservation plan approved by the soil conservation service scs of the department of agriculture and if there is no scs conservation plan for the area in which the property is located amounts incurred for improvements that are consistent with a plan of a state conservation agency s rept supra c b vol pincite respondent argues that the consequence of the form in which congress chose to cast sec_175 requires the disallowance of deductions for conservation expenditures outside the united_states the partnerships of course dispute this the partnerships agree with respondent that their conservation expenditures obviously cannot qualify under sec_175 because in that provision it is expressly provided that the conservation expenditures must be consistent with an scs-approved plan for the area in which the land is located the department of agriculture through the scs would be unlikely to say the least to deal with land located outside the united_states the partnerships argue that their conservation expenditures can however qualify under sec_175 they first maintain that the term state as used in clause ii should be read expansively so as to embrace governmental entities over and beyond the states constituting the united_states plus the district of columbia we need not tarry long over this first argument the partnerships argue among other things that including foreign agencies is consistent with the use of the term state in the international context we quote from the partnerships' opening brief including foreign agencies in the definition of comparable state_agency is also consistent with the general usage of the term state in the international tax context although state naturally is often limited to the u s states when used domestically it more typically is used internationally to refer to national governments for example in the u s australia income_tax treaty the term is defined as follows the term state means any national state whether or not one of the contracting states convention between the government of the united_states of america and the government of australia for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income article h reprinted in 1986_2_cb_220 following this quotation the partnerships simply state that based on the treaty definition a broader reading of the term state is more appropriate in this context we think it indisputable that the term state as it appears in sec_175 denotes one of the states and the district of columbia which taken as a whole constitute the united_states as defined in sec_7701 and those sections provide united_states --the term united_states when used in a geographical sense includes only the states and the district of columbia state --the term state shall be construed to include the district of columbia where such construction is necessary to carry out provisions of this title the language of the senate report states that amounts incurred for improvements that are consistent with a plan of a state conservation agency are deemed to satisfy the federal standards s rept supra c b vol pincite emphasis added there isn't the slightest hint in the legislative_history or the statute itself that congress had anything else in mind when sec_175 was enacted somewhat more plausibly but nevertheless unconvincingly the partnerships urge that even if a comparable state_agency excludes foreign agencies sec_175 still may be construed so as to permit the partnerships to deduct their conservation expenditures_for the years in issue in this connection the partnerships contend that their conservation expenditures need only be consistent with the plan of some state_agency to be deductible insofar as the new south wales plan applicable to the area where the koramba farmland is located may be equivalent to the plan of an agency of any one of the states of the united_states or the district of columbia the partnerships argue that they have satisfied the requirements of sec_175 we disagree for sec_175 to apply we believe the statute requires that the improved land must lie within the state whose agency is comparable to the scs and as discussed above that the state referred to by the statute means one of the states and the district of columbia which together compose the united_states the structure of sec_175 which expressly refers in clause i to the area in which the land is located by obvious implication engrafts the quoted words from clause i onto the end of clause ii statutes are to be considered each in its entirety and not as if each of its provisions was independent and unaffected by the others 290_us_484 accord union carbide corp subs v commissioner t c ___ ___ it defies logic to suggest that congress intended to approve the deduction of conservation expenditures in nevada for example which are consistent with a conservation plan of an agency of some other state the partnerships acknowledge as much on brief in the domestic context and we see no reason why the site-specific requirement should be waived so as to permit deductions for improved land located in a foreign_country in this case australia the conference committee report dispels any doubt which may remain as to the correctness of our analysis there it is stated that the conferees wish to clarify that while prior approval of the taxpayer's particular project by the soil conservation service or comparable state_agency is not necessary to qualify the expenditure under this provision there must be an overall plan for the taxpayer's area that has been approved by such an agency in effect at any time during the taxable_year h conf rept 1986_3_cb_110 emphasis added the phrase such an agency unmistakably refers to the scs or a state_agency comparable to the scs whose plan is in effect for the taxpayer's area to the extent the partnerships make other arguments regarding the meaning of state and comparable state_agency as used in the instant statute we find the arguments wholly unconvincing and unnecessary to discuss the partnerships are understandably aggrieved that while subject_to u s income_tax reporting they are nevertheless denied conservation deductions to which a similarly situated owner of farmland located in the united_states would be entitled we are convinced nevertheless that in order to discourage overproduction of agricultural commodities as a result of previously existing federal_income_tax provisions congress found it necessary to limit allowable conservation deductions to those incurred with respect to land located within an area in the united_states that are consistent with statutorily specified conservation plans for that area the unfortunate consequence of this restricting enactment from the partnerships' point of view is that as of conservation expenditure deductions related to foreign farmland are no longer allowed by reason of sec_175 the partnerships' conservation expenditure deductions must therefore be disallowed to reflect the foregoing decisions will be entered for respondent
